       Case 1:20-cv-03031-SAB      ECF No. 4    filed 07/22/20   PageID.41 Page 1 of 2



 1
 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 3                                                                   EASTERN DISTRICT OF WASHINGTON



 4                                                                     Jul 22, 2020
 5                                                                        SEAN F. MCAVOY, CLERK




 6                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 DONALD GILSON,                                    1:20-CV-03031-SAB
11                         Petitioner,
12        v.                                         ORDER DISMISSING ACTION
13
14 JEFFERY UTTECHT,
15                        Respondent.
16
17        On March 17, 2020, Petitioner, a prisoner at the Coyote Ridge Corrections
18 Center, filed this pro se Petition for Writ of Habeas Corpus by a Person in State
19 Custody pursuant to 28 U.S.C. § 2254. ECF No. 1. He did not pay the $5.00 filing
20 fee to commence this action or provide a completed application to proceed in
21 forma pauperis.
22        On June 2, 2020, this Court ordered Petitioner to submit a completed
23 Application to Proceed without Prepayment of Fees within thirty days of the date
24 of that Order. ECF No. 3. In the alternative, Petitioner was advised he could pay
25 the full $5.00 filing fee. Id. Petitioner was cautioned that his failure to do so would
26 result in the dismissal of this case. Id. Petitioner has neither paid the filing fee nor
27 returned the Application to Proceed without Prepayment of Fees by the due date of
28 July 2, 2020.

     ORDER DISMISSING ACTION -- 1
       Case 1:20-cv-03031-SAB     ECF No. 4   filed 07/22/20   PageID.42 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2     1. This action is DISMISSED without prejudice for failure to pay the filing fee
 3        or comply with the in forma pauperis requirements of Rule 3(a) of the Rules
 4        Governing Section 2254 Cases in the United States District Courts.
 5     2. The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from
 6        this decision could not be taken in good faith and there is no basis upon
 7        which to issue a certificate of appealability. See 28 U.S.C. § 2253(c); Fed. R.
 8        App. P. 22(b). A certificate of appealability is therefore DENIED.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
10 enter judgment, provide copies to Petitioner at his last known address and CLOSE
11 the file.
12        DATED this 22nd day of July 2020.
13
14
15
16
17                                    Stanley A. Bastian
18                                United States District Judge
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION -- 2
